EXHIBIT 21 HILL-ROM HOLDINGS, INC. SUBSIDIARIES OF THE REGISTRANT All subsidiaries of the Company as of November 19, 2015 are wholly-owned Indiana corporations, unless otherwise noted. Subsidiaries of Hill-Rom Holdings, Inc. Hill-Rom, Inc. Eagle Acquisition Sub B.V, a Netherlands corporation Huntersville Insurance Company, Inc., a Utah corporation Welch Allyn Holdings, Inc., a New York corporation Subsidiaries of Hill-Rom, Inc. Advanced Respiratory, Inc., a Minnesota corporation Allen Medical Systems, Inc. Hill-Rom Services, Inc. Aspen Surgical Products Holding, Inc., a Delaware corporation Trumpf Medical Systems, Inc. Subsidiary of Allen Medical Systems, Inc. AMATECH Corporation Subsidiary of Aspen Surgical Products Holding, Inc. Aspen Surgical Products, Inc., a Michigan corporation Subsidiary of Aspen Surgical Products, Inc. Aspen Surgical Puerto Rico Corp., a Puerto Rico corporation Jointly owned subsidiary of Hill-Rom, Inc. and Advanced Respiratory, Inc. Hill-Rom Company, Inc. Subsidiaries of Hill-Rom Company, Inc. Hill-Rom International, Inc. MEDIQ/PRN Life Support Systems, LLC Hill-Rom Logistics, LLC Hill-Rom Company Real Estate Holdings, LLC, a Delaware Limited Liability Company Subsidiary of Hill-Rom Services, Inc. Hill-Rom Manufacturing, Inc. Subsidiary of Hill-Rom Manufacturing, Inc. Hill-Rom Finance Limited Partner, Inc. Hill-Rom Manufacturing Real Estate Holdings, LLC, a Delaware Limited Liability Company Subsidiaries of Hill-Rom International, Inc. Hill-Rom Pty, Ltd, an Australia corporation Hill-Rom Asia Limited, a Hong Kong corporation Hill-Rom Japan KK, a Japan corporation Jointly owned subsidiary of Hill-Rom Pty, Ltd and Trumpf Medizin Systeme GmbH & Co KG Trumpf Med (Aust) Pty Limited, an Australia corporation Subsidiaries of Hill-Rom Asia Limited Hill-Rom Business Services Co., Ltd, a China corporation Hill-Rom Shanghai Ltd., a China corporation Jointly owned subsidiary of Hill-Rom Finance Limited Partner, Inc., Hill-Rom, Inc. and Aspen Surgical Products, Inc. Hill-Rom EU C.V., a Netherlands partnership Subsidiary of Hill-Rom EU C.V Hill-Rom (Gibraltar) General Partner Limited, a Gibraltar Corporation Subsidiary of Hill-Rom (Gibraltar) General Partner Limited Hill-Rom Holding (Gibraltar) Limited, a Gibraltar Corporation Jointly owned subsidiary of Hill-Rom Holding (Gibraltar) Limited and Hill-Rom (Gibraltar) General Partner Limited HR Finance C.V., a Netherlands partnership Subsidiary of Hill-Rom Holding (Gibraltar) Limited Hill-Rom International S.á r.l./B.V., a Luxembourg corporation Subsidiaries of HR Finance C.V. HR Europe B.V. a Netherlands corporation Hill-Rom Global Holdings, B.V., a Netherlands corporation Hill-Rom Receivables, LLC, a Delaware limited liability company Subsidiaries of Hill-Rom Global Holdings, B.V. Hill-Rom Holdings Netherlands, B.V., a Netherlands corporation Hill-Rom Singapore Holdings S.á r.l., a Luxembourg corporation Jointly owned subsidiary of Hill-Rom Global Holdings B.V. and Hill-Rom International S.á r.l./B.V. Hill-Rom SPRL, a Belgium corporation Jointly owned subsidiary of Hill-Rom Holding Netherlands, B.V. and Hill-Rom Holding (Gibraltar) Limited Hill-Rom HB, a Sweden partnership Subsidiary of Hill-Rom Singapore Holdings S.á r.l. Hill-Rom Services Pte, Ltd., a Singapore corporation Subsidiary of Hill-Rom Services Pte, Ltd., a Singapore corporation Hill-Rom Canada Respiratory, Ltd., a Canada corporation Subsidiaries of Hill-Rom Holdings Netherlands, B.V., Hill-Rom UK (Holdings) Ltd., a United Kingdom corporation Trumpf Medizin Systeme Beteiligungs GmbH, a Germany corporation Subsidiary of Hill-Rom Holdings Netherlands BV and HR Europe BV Trumpf Medizin Systeme GmbH & Co KG, a Germany partnership Subsidiaries of Trumpf Medizin Systeme GmbH & Co KG Trumpf Medical Systems Ltd. (UK), a United Kingdom corporation Trumpf Medical Systems (Taicang) Co., Limited, a China corporation Subsidiaries of Hill-Rom UK (Holdings) Ltd. Aspen Medical Europe Limited (UK), a United Kingdom corporation Hill-Rom Ltd., a United Kingdom corporation Subsidiary of Hill-Rom Ltd. Hill-Rom (UK), Ltd., a United Kingdom corporation Subsidiaries of Hill-Rom International S.á r.l./B.V. Hill-Rom B.V., a Netherlands corporation Hill-Rom S.A., a Switzerland corporation Hill-Rom Austria GmbH, an Austria corporation Hill-Rom Sociedade Unipessoal, LDA a Portugal corporation Hill-Rom Poland sp. z o.o., a Poland corporation Hill-Rom Canada, Ltd., a Canada Corporation Hill-Rom SARL, a France corporation Jointly owned subsidiaries of Hill-Rom International S.á r.l./B.V. and Hill-Rom Services, Inc. Hill-Rom India Private Ltd., an India corporation Hill-Rom Rus, LLC, a Russia Limited Liability Company Hill-Rom de Mexico S de RL de CV, a Mexico corporation Hill-Rom Servicios S de RL de CV, a Mexico corporation Hill-Rom Comercializador a de Mexico S de RL de CV, a Mexico corporation Hill-Rom Importacao e Comercio de Equipamentos Medicos Ltda, a Brazil corporation Hill-Rom Turkey Medikal Urunler Dagitim ve Ticaret Limited Sirketi, a Turkey corporation Subsidiary of Hill-Rom Austria GmbH Trumpf Medizinsystems Osterreich GmbH, an Austria corporation Subsidiaries of Hill-Rom SARL Hill-Rom Industries SA, a France corporation Hill-Rom, S.p.A, an Italy corporation Hill-Rom SAS, a France corporation Hill-Rom Iberia S.L., a Spain corporation Hill-Rom AB, a Sweden corporation Trumpf Systemes Medicaux SAS, a France corporation Jointly owned subsidiary of Hill-Rom SARL and Hill-Rom SAS Hill-Rom sro, a Czech Republic corporation Subsidiaries of Hill-Rom AB Liko R&D AB, a Sweden corporation Liko AB, a Sweden corporation Hill-Rom Norway, a Norway corporation Subsidiary of Liko AB Völker Verwaltung GmbH, a Germany corporation Jointly owned subsidiary of Liko AB and Eagle Acquisition Sub B.V. Völker Holdings GmbH & Co KG, a Germany partnership Subsidiaries of Völker Holdings GmbH & Co KG Völker GmbH, a Germany corporation Hill-Rom GmbH, a Germany corporation Subsidiary of Völker GmbH Völker BVBA, a Belgium corporation Subsidiaries of Welch Allyn Holdings, Inc. Welch Allyn, Inc. a New York corporation Welch Allyn ATR, LLC, a Delaware Limited Liability Company Subsidiaries of Welch Allyn, Inc. Welch Allyn International Ventures, Inc. a Delaware corporation Welch Allyn Protocol, Inc., an Oregon corporation Hubble Telemedical, Inc., a Delaware corporation Welch Allyn International Holdings, Inc., a Delaware corporation Welch Allyn Real Estate Holdings, LLC, a Delaware Limited Liability Company Subsidiaries of Welch Allyn International Holdings, Inc. Welch Allyn South Africa Pty, Ltd., a South Africa corporation Welch Allyn UK Ltd., a United Kingdom corporation Welch Allyn B.V., a Netherlands corporation Welch Allyn France, Sarl, a France corporation Welch Allyn Malaysia SDN, Bhd, a Malaysia corporation Welch Allyn Italia S.R.L., an Italy corporation Welch Allyn Singapore Pte, Ltd., a Singapore corporation Welch Allyn Japan K.K., a Japan corporation Welch Allyn GmbH, a German corporation Welch Allyn CV Holdings, LLC, a Delaware Limited Liability Company Subsidiaries of Welch Allyn International Ventures, Inc. and Welch Allyn International Holdings, Inc. Welch Allyn Columbia Ltda, a Columbia corporation Welch Allyn do Brasil Comercia de Equipmentos Medicos, Ltda, a Brazil corporation Subsidiary of Welch Allyn CV Holdings, LLC and Welch Allyn International Holdings, Inc. WA Holdings, C.V. a Netherlands partnership Subsidiary of WA Holdings, C.V. Welch Allyn Coop Holdings, LLC, a Delaware Limited Liability Company Subsidiary of WA Holdings, C.V. and Welch Allyn Coop Holdings, LLC Welch Allyn International Holdings Cooperatief, U.A. a Netherlands cooperative Subsidiaries of Welch Allyn International Holdings Cooperatief, U.A. Welch Allyn Canada Limited, a Canada corporation Welch Allyn EME B.V. a Netherlands corporation Welch Allyn Limited, an Ireland corporation Welch Allyn Australia Pty Limited, an Australia corporation Welch Allyn Maquila Holdings, LLC, a Delaware Limited Liability Company Subsidiary of Welch Allyn Maquila Holdings, LLC and WA Holdings, C.V. Welch Allyn de Mexico s. de R.L. de C.V., a Mexico corporation Subsidiary of Welch Allyn Si Subsidiary of Welch Allyn International Holdings Cooperatief, U.A. and Welch Allyn Coop Holdings, Limited Liability Company Welch Allyn Productos Medicos s. de R.L. de C.V., a Mexico corporation Subsidiary of Welch Allyn Singapore Pte, Ltd. Welch Allyn Medical Equipment (Suzhou) Co. Ltd., a China corporation Subsidiary of Welch Allyn B.V. Welch Allyn Sverige, AB, a Sweden corporation
